ORDER
This matter is REMANDED to the Board of Immigration Appeals for further remand to the Immigration Judge for the limited purpose of allowing the Immigration Judge to explain why her written decision of July 28, 2003, varies from her oral decision of July 25, 2003. The explanation shall address in detail the Immigration Judge’s decisional process in this case and, specifically, shall also address why the oral decision ends abruptly. The Immigration Judge’s explanation shall be filed with the Clerk of Court in San Francisco, California, no later than Friday, August 22, 2008.
This panel shall retain jurisdiction.